 


109 HR 381 IH: To clarify congressional approval of certain State energy production tax practices.
U.S. House of Representatives
2005-01-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 381 
IN THE HOUSE OF REPRESENTATIVES 
 
January 26, 2005 
Mr. Gillmor introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To clarify congressional approval of certain State energy production tax practices. 
 
 
1.Energy production incentives
(a)In generalA State may provide to any entity—
(1)a credit against any tax or fee owed to the State under a State law, or
(2)any other tax incentive,determined by the State to be appropriate, in the amount calculated under and in accordance with a formula determined by the State, for production described in subsection (b) in the State by the entity that receives such credit or such incentive.
(b)Eligible entitiesSubsection (a) shall apply with respect to the production in the State of—
(1)electricity from coal mined in the State and used in a facility, if such production meets all applicable Federal and State laws and if such facility uses scrubbers or other forms of clean coal technology,
(2)electricity from a renewable source such as wind, solar, or biomass, or
(3)ethanol.
2.Effect on interstate commerceAny action taken by a State in accordance with this Act with respect to a tax or fee payable, or incentive applicable, for any period beginning after the date of the enactment of this Act shall—
(1)be considered to be a reasonable regulation of commerce, and
(2)not be considered to impose an undue burden on interstate commerce or to otherwise impair, restrain, or discriminate, against interstate commerce. 
 
